 1                                                        HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT TACOMA
 8
        RUBY L. CARR,                                      CASE NO. 3:18-CV-06005-RBL
 9
                                Plaintiff,                 ORDER DENYING APPLICATION
10              v.                                         TO PROCEED IN FORMA PAUPERIS

11      NAVAL BASE                                         DKT. #1
        KITSAP/BREMERTON,
12
                                Defendant.
13

14
            THIS MATTER is before the Court on Plaintiff’s Declaration and Application for
15
     Proceed in Forma Pauperis. Dkt. #1.
16
            The standard governing in forma pauperis eligibility under 28 U.S.C. § 1915(a)(1) is
17
     “unable to pay such fees or give security therefor.” A person is eligible if they are unable to pay
18
     the costs of filing and still provide the necessities of life. See Rowland v. Cal. Men's Colony,
19
     Unit II Men’s Advisory Council, 506 U.S. 194, 203 (1993) (internal quotations omitted).
20
            Carr fails to provide evidence of her indigency sufficient to merit leave to proceed in
21
     forma pauperis. Despite substantial monthly expenses, Carr’s spouse’s employment provides
22
     them with a monthly salary of $3,100. Carr also possesses $25,000 in a savings account, $1,500
23
     in a checking account, $1,500 in cash on hand, and receives a pension. The Court allows litigants
24

     ORDER DENYING APPLICATION TO PROCEED
     IN FORMA PAUPERIS - 1
 1   to proceed in forma pauperis only when they have sufficiently demonstrated an inability to pay

 2   the filing fee. This generally includes incarcerated individuals with no assets and persons who

 3   are unemployed and dependent on government assistance. See, e.g., Ilagan v. McDonald, 2016

 4   U.S. Dist. LEXIS 79889, at *2 (D. Nev. June 16, 2016) (granting petition based on

 5   unemployment and zero income); Reed v. Martinez, 2015 U.S. Dist. LEXIS 80629, at *1, 2015

 6   WL 3821514 (D. Nev. June 19, 2015) (granting petition for incarcerated individual on condition

 7   that applicant provides monthly payments towards filing fee). It does not include those whose

 8   access to the court system is not blocked by their financial constraints, but rather are in a position

 9   of having to weigh the financial constraints pursuing a case imposes. See Sears, Roebuck & Co.

10   v. Charles W. Sears Real Estate, Inc., 686 F. Supp. 385, 388 (N.D. N.Y.), aff’d, 865 F.2d 22 (2d

11   Cir. 1988) (denying petition to proceed IFP because petitioner and his wife had a combined

12   annual income of between $34,000 and $37,000). Carr and her spouse have a total annual income

13   of over $37,200 and additional savings. She has failed to demonstrate a level of economic

14   necessity similar to those who have received IFP status.

15           For this reason, Carr’s Motion for Leave to Proceed in forma pauperis [Dkt. #1] is

16   DENIED. Carr shall pay the filing fee or voluntarily dismiss her claims within 21 days of this

17   order. Otherwise, her petition will be dismissed without further notice.

18           IT IS SO ORDERED.

19           Dated this 13th day of December, 2018.

20

21                                                          A
                                                            Ronald B. Leighton
22                                                          United States District Judge
                                                            	
23

24


     DKT. #1 - 2
